Case: 17-10825   Document: 00514399710   Page: 1   Date Filed: 03/23/2018




      IN THE UNITED STATES COURT OF APPEALS
               FOR THE FIFTH CIRCUIT
                                                             United States Court of Appeals

                            No. 17-10825
                                                                      Fifth Circuit

                                                                    FILED
                          Summary Calendar                    March 23, 2018
                                                               Lyle W. Cayce
CHIN KIM,                                                           Clerk
                                      Plaintiff−Appellant,
versus
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INCORPORATED;
WELLS FARGO BANK, N.A.,
                             Defendants−Appellees.

                              * * * * *


                            No. 17-10853
                          Summary Calendar


CHIN KIM,
                                      Plaintiff−Appellant,
versus
CRAIG MUIRHEAD, as Substitute Trustee; BUCKLEY MADOLE, P.C.;
ROGER ELDARD, as Agent for Buckley Madole, P.C.,
                                    Defendants−Appellees.

                               * * * * *


                            No. 17-10932
                          Summary Calendar


CHIN KIM,
                                      Plaintiff−Appellant,
versus
CONRAD CONSULTING, L.L.C.,
                                      Defendant−Appellee.
     Case: 17-10825      Document: 00514399710        Page: 2     Date Filed: 03/23/2018


                                     No. 17-10825
                                     No. 17-10853
                                     No. 17-10932



                   Appeals from the United States District Court
                        for the Northern District of Texas
                                 No. 4:17-CV-144




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

          In regard to the foreclosure on his homestead, Chin Kim sued various
actors, claiming a violation of the Federal Fair Housing Act, violation of the
Fourteenth Amendment, violation of the Civil Rights Act of 1866, fraud and
negligent misrepresentation; conversion, violation of the Fair Debt Collection
Practices Act, and wrongful foreclosure. Kim sought damages and declaratory
relief.

          In comprehensive Memorandum Opinions, the district court dismissed
as to all defendants. As for Kim’s claim that he was discriminated against as
an Asian-American, the court noted that the complaint made no more than
conclusory assertions and that, in any event, the Fair Housing Act claim is
barred by the two-year limitations provision.             Regarding the Fourteenth
Amendment, the court observed that Kim had not identified any state action.
As for any claim of fraud or negligent misrepresentation, the court held that
Kim had not complied with the strict requirements of Federal Rule of Civil
Procedure 9(b). And the conversion claim was barred by Texas’s two-year


        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
          *

be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.


                                            2
    Case: 17-10825    Document: 00514399710     Page: 3   Date Filed: 03/23/2018


                                 No. 17-10825
                                 No. 17-10853
                                 No. 17-10932

limitations period. Kim also failed to satisfy the one-year limitations of the
Fair Debt Collection Practices Act. As for wrongful foreclosure, the court noted
that the selling price was 54% of the alleged value, which is not grossly in-
adequate as a matter of law. Concerning wrongful eviction, the court reasoned
that there was no valid claim against defendant Conrad because of the court’s
dismissal of the wrongful foreclosure claim against other defendants.

      The district court soundly analyzed the law and the facts. None of the
claims against any defendant has merit.       The judgments of dismissal are
AFFIRMED, essentially for the reasons convincingly explained by the district
court in the various opinions and orders under review.




                                       3